DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.   	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any 	new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of 	this title.

3.    	Claim(s) 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed term "medium" is considered one of the transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the claims recite the limitation "The storage medium" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claims since they are not distinct from which storage medium the claims are referring.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 10,369,700 B2) in view of Buschmann (US 10,065,311 B1).

	Regarding claims 1, 8 and 15, Kuroda et al. discloses a computer-implemented control method for a controller electrically connected to a redundant robotic arm, and a non-transitory computer readable storage medium for storing one or more computer programs, comprising:
	a processor (i.e. central processing unit (CPU) 1100 – Col. 33, line 58);
	a memory coupled to the processor (Col. 35, line 39);
	wherein the one or more computer programs comprise the steps of:
		obtaining an external force acting on an end of the redundant robotic arm and an external torque acting on each joint (i.e. Equation 12 shows τe indicating external torque acting on each of the joint units 421a to 421f, with joint unit 421e located at the end of the robot arm unit 420 – Col. 19, lines 1-7; FIG. 2);
		calculating a first joint speed of each joint based on a degree of influence of the joint on the end in each motion dimension (Jacobian matrix) and the external force acting on the end (i.e. joint state detecting unit 132 acquires information such as the rotational angular velocity of the joint units 130 – Col. 25, lines 23-26 & FIG. 6; Math 7 shows Jeu and Jea indicate a non-driven joint component and a driven joint component of a Jacobian related to the operation space on which the external force fe acts – Col. 17, lines 43-63), wherein the first joint speed is a speed component of the external force acting on the end corresponding to the joint (i.e. the joint unit 130 corresponds to the joint units 421a-421f, so the rotation angular velocity of the joint units 130 correspond to the joint units 421a-421f, and the external force acting on joint unit 421e also has external force acting on the end of robot arm unit 420, since joint unit 421e is located at the end of robot arm unit 420 – Col. 23);
	Kuroda et al. does not disclose wherein the one or more computer programs comprise the steps of:
	determining a zero space speed of each joint corresponding to a current position of the end based on a link torque of an external force acting on a link with respect to the joint, wherein the zero space speed is a speed of the joint when the end remains unchanged in position while the external force is acting on the link;
	calculating a total joint speed based on the first joint speed and the zero space speed; and
	controlling the redundant robotic arm to the move according to the total joint speed.
	However, Buschmann discloses “determining a zero space speed of each joint corresponding to a current position of the end based on a link torque of an external force acting on a link with respect to the joint, wherein the zero space speed is a speed of the joint when the end remains unchanged (fixed) in position while the external force is acting on the link” by disclosing that joint velocity calculation engine 154 may be configured to calculate one or more joint velocities that will be attained by one or more joints 104 of robot 100 in joint space to move end effector 106 pursuant to the attainable velocity in configuration space. For example, in some implementations, so-called “velocity-level” inverse kinematics may be performed to compute joint velocities corresponding to end effector velocities for known/fixed positions (Col. 4, lines 54-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, controller and medium of Kuroda et al. to include the features of Buschmann for maintaining relative magnitude amongst the varying joint velocities in order to preserve the direction of motion. 
	Neither Kuroda et al. nor Buschmann specifically disclose wherein the one or more computer programs comprise the step of:
 	calculating a total joint speed based on the first joint speed and the zero space speed.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed, as shown by Kuroda et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 
	Neither Kuroda et al. nor Buschmann specifically disclose wherein the one or more computer programs comprise the step of:
	controlling the redundant robotic arm to the move according to the total joint speed.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, controller and medium of Kuroda et al. to include controlling the redundant robotic arm to the move according to the total joint speed, because the robot of Kuroda et al. facilitates the controlling of the robotic arm to move according to the joint speed such that the force of movement of the arm as indicated by a target value is implemented.

	Regarding claims 4, 11 and 18, Kuroda et al. in view of Buschmann overcomes the method, controller and medium of claims 1, 8 and 15 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann disclose wherein the step of determining the zero space speed of each joint corresponding to the current position of the end based on the link torque of the external force acting on the link with respect to the joint comprises:
	calculating a first torque acting on each joint generated by the external force acting on the link;
	calculating a speed deviation of each joint based on the first torque of the joint, wherein the speed deviation is a difference between an actual speed of the joint and an expected speed of the joint;
	calculating a speed control weight of each joint based on a weight coefficient of the joint and the speed deviation of the joint;
	calculating a zero space basis vector of the robotic arm based on a first matrix composed of the degree of influence of the joint on the end in each motion dimension and the external force acting on the end, wherein each element of the zero space basis vector represents the speed of a joint; and
	calculating the zero space speed based on the speed control weight and the zero space basis vector.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed, as shown by Kuroda et al and zero space speed, as shown by Buschmann. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Regarding claims 5, 12 and 19, Kuroda et al. in view of Buschmann overcomes the method, controller and medium of claims 4, 11 and 18 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann disclose wherein the first torque acting on each joint generated by the external force acting on the link is calculated through equations of:


    PNG
    media_image1.png
    84
    217
    media_image1.png
    Greyscale

where, τlink is a matrix composed of a torque acting on the joint generated by the external force acting on the link, τext is a total amount of external torques on the joint, J" is the transpose of the first matrix composed of the degree of influence of the joint on the end in each motion dimension and the external force acting on the end, Fex is a matrix of a component of the external force acting on the end in each motion dimension.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the external force, as shown by Kuroda et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Regarding claims 6, 13 and 20, Kuroda et al. in view of Buschmann overcomes the method, controller and medium of claims 5, 12 and 19 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann disclose wherein the speed deviation of each joint is calculated based on the first torque of the joint through equations of:


    PNG
    media_image2.png
    98
    234
    media_image2.png
    Greyscale

where, 
    PNG
    media_image3.png
    26
    12
    media_image3.png
    Greyscale
 is a matrix composed of a displacement deviation of the joint, 
    PNG
    media_image4.png
    30
    19
    media_image4.png
    Greyscale
 is a matrix composed of the velocity deviation of the joint, 
    PNG
    media_image4.png
    30
    19
    media_image4.png
    Greyscale
 is a matrix composed of an angular velocity deviation of the joint, Mj is a matrix composed of an inertia parameter of the joint, Bj is a matrix composed of the damping parameter of the joint, Kj is a matrix composed of the stiffness parameter of the joint, and s is a Laplace transform.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed, as shown by Kuroda et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Regarding claims 7 and 14, Kuroda et al. in view of Buschmann overcomes the method, controller and medium of claims 6 and 13 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann disclose wherein the robotic arm is preset with an optimized objective function of: 


    PNG
    media_image5.png
    44
    281
    media_image5.png
    Greyscale

the speed control weight of each joint is calculated based on the weight coefficient of the joint and the speed deviation of the joint through an equation of:

    PNG
    media_image6.png
    55
    331
    media_image6.png
    Greyscale

where, 
    PNG
    media_image7.png
    25
    42
    media_image7.png
    Greyscale
 is the zero space speed.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed as shown by Kuroda et al, and zero space spped as shown by Buschmann. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 



10.	Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 10369700 B2 in view of Buschmann (US 10,065,311 B1) as applied to claims 1, 8 and 15 above, and further in view of Ignakov (US 2020/0055195 A1).

	Regarding claims 2, 9 and 16, Kuroda et al. in view of Buschmann overcomes the method, controller and medium of claims 1, 8 and 15 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann disclose wherein the step of calculating the first joint speed of each joint based on the degree of influence of the joint on the end in each motion dimension and the external force acting on the end comprises:
	obtaining Cartesian parameters of the end of the robotic arm, wherein the Cartesian parameters comprise an inertia parameter, a damping parameter, and a stiffness parameter of each dimension of the end.
	However, Ignakov discloses that the system may be configured to use the dynamics of the robot manipulator 117 to apply a generalized cartesian force (force, and torque at the end effector) F, which may cause the end effector 116 to accelerate in a way which moves the end effector pose to match the goal pose. When stationary, this may have the effect of allowing the user to apply a force directly to the environment that is proportional to the difference between the end effector pose, and the goal pose. In combination with being able to adjust the damping, stiffness (and virtual inertia) of the robot, this may help make interacting with the environment intuitive for the user [0151].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, controller and medium of Kuroda et al. to include the features of Ignakov in order to achieve precise positioning with velocity control.
	Neither Kuroda et al. nor Buschmann nor Ignakov disclose wherein the step of calculating the first joint speed of each joint based on the degree of influence of the joint on the end in each motion dimension and the external force acting on the end comprises: 
	obtaining Cartesian parameters of the end of the robotic arm, wherein the Cartesian parameters comprise an inertia parameter, a damping parameter, and a stiffness parameter of each dimension of the end;
	calculating a speed deviation of the end based on the Cartesian parameters and the external force acting on the end, wherein the speed deviation is a deviation between a current speed of the end and an expected speed of a blocked task;
	calculating a target speed of the end based on the speed deviation of the end; and
	calculating the first joint speed of each joint based on the target speed of the end.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed, as shown by Kuroda et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Regarding claims 3, 10 and 17, Kuroda et al. in view of Buschmann and Ignakov overcomes the method, controller and medium of claims 2, 9 and 16 as shown in the rejection above.
	Neither Kuroda et al. nor Buschmann nor Ignakov disclose wherein the relationship of an acceleration deviation of the end, the speed deviation = of the end, a displacement deviation of the end with respect to the external force acting on the end Fext is:


    PNG
    media_image8.png
    34
    206
    media_image8.png
    Greyscale

where, Fext is a matrix of a component of the external force acting on the end in each motion dimension;
the speed deviation of the end is calculated based on the Cartesian parameters and the external force acting on the end through an equation of:


    PNG
    media_image9.png
    53
    181
    media_image9.png
    Greyscale

where, Mc is a matrix composed of the inertia parameter of each dimension of the end, Be is a matrix composed of the damping parameter of each dimension of the end, and Kc is a matrix composed of the stiffness parameter of each dimension of the end, s is a Laplace transform.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint speed and external force, as shown by Kuroda et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664